United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-4155
                                 ___________

Byron Dawes,                            *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
       v.                               *   District Court for the
                                        *   Eastern District of Arkansas.
Cole Jeter, Warden, in his individual   *
and official capacity as Ex-Warden      *
at the Federal Correctional             *   [UNPUBLISHED]
Complex-Low (FCCL-FC) at                *
Forrest City, Arkansas; Jose Jimenez, *
in his individual capacity as Health    *
Services Administrator at FCCL-FC;      *
Edna Prince, in her official and        *
individual capacity as Chief Medical    *
Officer FCCL-FC; Y Toro, in her         *
individual capacity as Physician        *
Assistant at FCCL-FC; E. Kineish,       *
in his individual and official capacity *
as Doctor at FCCL-FC; G. Toliver,       *
in his individual capacity as R. N. at  *
FCCL-FC; E. Taylor, in her individual *
capacity as R. N. at FCCL-FC; Linda     *
Sanders, Warden,                        *
                                        *
              Appellees.                *

                                 ___________

                           Submitted: December 7, 2006
                              Filed: December 21, 2006
                               ___________
Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Byron Dawes appeals the district court’s1 adverse grant of
summary judgment in his Bivens2 action. We agree with the district court that there
is nothing in the record to support Dawes’s opinion that the medical care he has
received is so inadequate as to amount to a constitutional violation. See Jolly v.
Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (mere disagreement with course of
medical treatment is insufficient to state Eighth Amendment claim); Dulany v.
Carnahan, 132 F.3d 1234, 1240 (8th Cir. 1997) (where medical records indicate
treatment was provided and physician affidavits indicate care was adequate, inmate
cannot create fact question merely by stating he did not believe treatment was
adequate).

       Accordingly, we affirm, see 8th Cir. R. 47B, but we modify the district court’s
order to clarify that the dismissal does not count as a strike under 28 U.S.C. § 1915(g).
                          ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
      2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
                                           -2-